Case 1:19-cv-07625-AJN-DCF Document 35 Filed 11/27/19 Page 1 of 1

a se it aca” aang enema

I.
pou

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ree mene ee ee oars cman

 

 

ie bees pee orca
Bg

7 NOV 272019. |

VE,

Plaintiff,
19-cv-7625 (AJN)

—V—
ORDER

Nine East 71st Street, Corporation, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

In light of the general pre-trial referral to Judge Freeman, the initial pre-trial conference

scheduled for December 6, 2019 is hereby adjourned sine die.

SO ORDERED.

note awe 1 , 2019

New York, New York ‘
\ SAISON J. NATHAN

United States District Judge

  

 

 
